COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Alisia Hargest-Davis v. Crescent M&P LLC

Appellate case number:      01-15-00328-CV

Trial court case number:    2013-60906

Trial court:                164th District Court of Harris County

        The Clerk of this Court filed the brief of appellant Alisia Hargest-Davis on
September 24, 2015. Appellant’s brief, however, does not comply with Texas Rule of
Appellate Procedure 38.1 because the brief does not contain: (1) a list of all the parties to
the trial court’s judgment and addresses of all trial and appellate counsel, (2) a table of
contents, (3) an index of authorities, (4) a brief statement of the case with references to
the appellate record, (5) a list of the issues presented for appeal, (6) a statement of facts
supported by record references, (7) a summary of the argument, (8) a clear and concise
argument for the contentions made with appropriate citations to legal authorities and the
appellate record, and (9) an appendix. TEX. R. APP. P. 38.1 (a)-(d), (f)-(i), (k).
       Appellant is directed to file an amended brief conforming to Rule 38.1. See TEX.
R. APP. P. 38.1 (a)-(d), (f)-(i), (k). Appellant’s amended brief is due to be filed with
this Court no later than 30 days after the date of this order. See TEX. R. APP. P.
38.6(a).
       Appellee’s brief, if any, will be due no later than 30 days after the filing of
appellant’s amended brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: October 13, 2015